Title: To Thomas Jefferson from Thomas Digges, 28 October 1803
From: Digges, Thomas
To: Jefferson, Thomas


          
            
              Sir, 
            Book store Capitol Hill 28. Octo [1803]
          
          The Bearer is Mr Wm Byrne an ornamental stucco worker & Plasterer whose good Conduct, sobriety, and rectitude I think I can answer for, having known Him as a respectable Tradesman in Ireland as well as in the City. If you have not engagd one for Monticello, I make no doubt but He will ansr. your purpose and be full as reasonable in Charges, & perhaps moreso, than others of His trade hereabouts.
          I am in some hopes Mr. Latrobe may employ him at the Capitol; But this will be a job after what you have in contemplation at Monticello
          I am with very great esteem & attachment Sir yr obt Serv
          
            
              Thos Digges
            
          
        